Title: To John Adams from John Childs, 13 July 1798
From: Childs, John
To: Adams, John



philadelphia, July 13, 1798.

The subscriber takes the liberty of bringing into the View of Your Excellency the following Statement of Facts—
That on or about the first Session of the present Congress, foreseeing the event of our unhappy rupture with France; and having (and still holding) a Military Commission under the State of New-York; which he did not wish to resign in the time of danger; but ever ready to serve his Country, he deemed it prudent, as he wished to serve it with honor, to apply to your Excellency for a Commission as an Officer of Marines; That his dislike to Command Militia Men in time of War proceeds not from any disaffection to his fellow Citizens, but from the knowledge he has of their being almost wholly undisciplined, without arms, and not commandable in time of danger—Your memorialist could enumerate numberless reasons for his wishes to exchange his command from them to that of regular troops—but they must be obvious to Your Excellency as well as Your Memorialist
That at the time of his first application to Your Excellency’s Secy. at War, your Memorialist produced a written recommendation from his Commandant (Lieut. Col. Morton) declaring his zealousness to discharge the duties of his Office in his regiment: and that your Memorialist has since (about the first of June last) repeated his application to your Secy. in person, having for that purpose visited this City, and from his assurances, hoped and trusted, and still hopes and trusts that Your Excellency will appoint him as an Officer in the Marine Corps: that if not, rather than Command Men such as the law at present authorizes him to do, he will enter as a private in a respectable Corps the moment his Country is in danger
With the most fervent wishes for your Peace and happiness; he begs leave to subscribe himself,  / yr Excellency’s most humble St.



John Childs.Capt. 3d. Comp. 3d. Regt.N.Y. Militia